CONSENT TO ACTION

BY THE BOARD OF DIRECTORS OF




AURELIO RESOURCE CORPORATION



 

The undersigned, being all of the members of the Board of Directors of Aurelio
Resource Corporation (the "Company

"), a Nevada corporation, by unanimous consent in writing pursuant to the
authority contained in the corporate law of the State of Nevada and without the
formality of convening a meeting, do hereby consent to the following actions of
the Corporation, to be effective as of the ___ day of April, 2008.



Amendment of 2006 Stock Option Plan

WHEREAS

the Company believes it is in its best interest to amend the previously-adopted
Stock Compensation Plan for its officers, directors and consultants,



BE IT RESOLVED THAT:

(1) the 2006 Stock Option Plan (a copy of which is incorporated herein by
reference) adopted by the Company in September 2006, ratified by a majority of
the Company's shareholders at the May 2007 Annual General Meeting, and amended
by the Board of Directors on December 6, 2007 be further amended;

(2) that a total of five million (5,000,000) common shares be allocated for the
2006 Stock Option Plan; and,

(3) this resolution may be signed by the directors in as many counterparts as
may be necessary, each of which so signed shall be deemed to be an original (and
each signed copy sent by electronic facsimile transmission shall be deemed to be
an original), and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution shall be deemed to bear the
date as set forth above.

 

____________________ ____________________

Fred W. Warnaars David S. Johnson

 

 

____________________ ____________________

Allan J. Marter Stephen R. Stine

 

____________________

Stephen B. Doppler